MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                 FILED
regarded as precedent or cited before any                        Feb 15 2017, 8:48 am
court except for the purpose of establishing                          CLERK
the defense of res judicata, collateral                           Indiana Supreme Court
                                                                     Court of Appeals
estoppel, or the law of the case.                                      and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Matthew D. Anglemeyer                                    Curtis T. Hill, Jr.
Marion County Public Defender’s Office                   Attorney General of Indiana
Indianapolis, Indiana
                                                         George P. Sherman
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Tyree Brodley,                                           February 15, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1603-CR-613
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Sheila Carlisle,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G03-1405-MR-25053



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-613 | February 15, 2017   Page 1 of 7
                                       Statement of the Case
[1]   Tyree Brodley (“Brodley”) appeals his conviction of murder1 following a bench

      trial. His sole contention is that the trial court committed fundamental error in

      admitting DNA evidence. Concluding that any error in the admission of this

      evidence was harmless because the conviction was supported by substantial

      independent evidence of Brodley’s guilt and that this evidence was cumulative

      of other evidence properly admitted, we affirm Brodley’s conviction.


[2]   We affirm.


                                                     Issue
                The sole issue for our review is whether the trial court committed
                fundamental error in admitting DNA evidence.


                                                     Facts
[3]   The evidence most favorable to the verdict reveals that on May 9, 2014, Brodley

      and Pashae Beech (“Pashae”), who were the parents of an infant, became

      involved in a verbal argument. At about 5:00 p.m., Pashae telephoned her

      mother, Janette Beech (“Beech”), and asked her to come over and take care of

      the baby. When Beech arrived, Pashae and Brodley were yelling and cursing at

      each other. Beech joined the argument and began “really cussing” at Brodley.

      (Tr. 51).




      1
          IND. CODE § 35-42-1-1.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-613 | February 15, 2017   Page 2 of 7
[4]   Shortly thereafter, Beech’s son, Ahmed (“Ahmed”), and his friend Terrance

      Holmes (“Holmes”), arrived. Holmes and Pashae were close friends. Brodley,

      who feared that Holmes and Ahmed were going to “jump” him and who

      believed that Ahmed had previously stolen from him, grabbed two guns and left

      the house. (Tr. 66). At that time, Brodley was wearing a white tank top. At

      some point thereafter, Holmes and Ahmed also left the house.


[5]   At approximately 9:00 p.m. that night, Len Thompson glanced out the window

      of his used auto sales office and noticed a group of men standing on the street

      corner. One of the men in this group was Holmes. Suddenly, the group

      separated into two smaller groups, and a man in a white tank top shot Holmes.

      Michael Dilley also saw the man in the white tank top shoot Holmes. When

      Holmes fell to the ground, “all hell broke loose.” (Tr. 199). Twenty to thirty

      shots went off, and the man in the white tank top took off running. He quickly

      “broke stride” and looked as if he had been shot and was going to fall. (Tr.

      201).


[6]   Indianapolis Metropolitan Police Department (“IMPD”) Officer Michael

      Leeper found Brodley in an alley. Brodley had been shot in the leg. Holmes

      was found dead nearby. He had been shot three times with a .40 caliber gun.

      Officers found four different handguns at the scene, one of which was a Glock

      Model 27 .40 caliber semi-automatic handgun (“the Glock handgun”). The

      Glock handgun was found near Brodley.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-613 | February 15, 2017   Page 3 of 7
[7]   When IMPD Officer Phillip Robinett (“Officer Robinett”) arrived at the scene,

      he recognized Brodley. Medics were just starting to cut off Brodley’s white tank

      top, which had blood on it. Officer Robinett also noticed beside Brodley a cell

      phone, which contained pictures of Brodley, his infant, and a Glock handgun

      with the serial number of the Glock handgun that was found at the scene.


[8]   The State charged Brodley with Holmes’ murder. Dr. Muhammad Amjad

      (“Dr. Amjad”) performed DNA testing on the white tank top, but he did not

      testify at Brodley’s bench trial. Rather, laboratory supervisor Shelley Crispin

      (“Crispin”), who reviewed Dr. Amjad’s data and wrote the report, testified

      without objection that DNA testing revealed that the blood on the white tank

      top matched Brodley’s DNA. Also at trial, Beech and Detective Robinett both

      testified that Brodley had been wearing a white tank top. The trial court

      convicted Brodley of murder and sentenced him to fifty-five (55) years. Brodley

      appeals his conviction.


                                                  Decision
[9]   Brodley’s sole contention is that the trial court erred in admitting Crispin’s

      testimony that DNA testing revealed that the blood on the white tank top

      matched Brodley’s DNA. Specifically, he argues that the “results of the DNA

      testing in this case violated Brodley’s Sixth Amendment rights to

      confrontation” because the “State called the laboratory control supervisor,

      Crispin, to testify about the unsworn hearsay testimony of the testing analyst,

      Dr. Amjad, instead of having Dr. Amjad testify and be available for cross-

      examination.” (Tr. 11, 17). According to Brodley, he “had the right to
      Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-613 | February 15, 2017   Page 4 of 7
       confront [Dr. Amjad] about his methodology and the results that flowed from

       it. Crispin had no personal knowledge about Dr. Amjad’s actions nor did she

       observe his testing. She could only rely on the data Dr. Amjad created.” (Tr.

       16).


[10]   Brodley, however, failed to object at trial to the admission of the DNA

       evidence. In order to preserve an issue for appeal, a contemporaneous

       objection must be made when the evidence is introduced at trial. Palilonis v.

       State, 970 N.E.2d 713, 730 (Ind. Ct. App. 2012), trans. denied. If no such

       objection is made, the issue is waived for appellate review. Id. Nevertheless,

       Brodley claims the admission of this evidence amounted to fundamental error.


[11]   The fundamental error doctrine is an exception to the general rule that the

       failure to object at trial constitutes a procedural default precluding consideration

       of the issue on appeal. Id. In order to be fundamental, the error must represent

       a “blatant violation of basic principles rendering the trial unfair to the defendant

       and thereby depriving the defendant of fundamental due process.” Hoglund v.

       State, 962 N.E.2d 1230, 1239 (Ind. 2012). “Harm is not shown by the fact that

       the defendant was ultimately convicted; rather harm is found when error is so

       prejudicial as to make a fair trial impossible.” Id. Further, this exception is

       available only in egregious circumstances. Palilonis, 970 N.E.2d at 730.


[12]   Here, Brodley has failed to allege or show how the admission of the DNA

       evidence made a fair trial impossible and why the circumstances in this case

       were egregious. Further, even if the trial court had erred in admitting the


       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-613 | February 15, 2017   Page 5 of 7
       evidence, any error in the admission of evidence is to be disregarded unless it

       affects the substantial rights of a party. See Hoglund, 962 N.E.2d at 1238. In

       viewing the effect of the evidentiary ruling on a defendant’s substantial rights,

       we look to the probable impact on the fact finder. Id. The improper admission

       is harmless error if the conviction is supported by substantial independent

       evidence of guilt satisfying the reviewing court that there is no substantial

       likelihood that the challenged evidence contributed to the conviction. Id. In

       addition, any error in the admission of evidence is not prejudicial, and it is

       therefore harmless, if the same or similar evidence has been admitted without

       objection or contradiction. Id.


[13]   Here, we first observe that there was substantial evidence of Brodley’s guilt

       apart from the DNA evidence. Specifically, Brodley left his home with guns

       after thinking that Holmes and Ahmed had come over to “jump” him. (Tr. 66).

       Brodley was wearing a white tank top. Later that evening, two witnesses saw a

       man in a white tank top shoot and kill Holmes. The gun used to kill Holmes

       was found near Brodley. Further, a picture of a gun with the same serial

       number as the gun used to kill Holmes was found on a phone that also

       contained photographs of Brodley and his infant. In addition, the DNA

       evidence was cumulative of Beech’s and Officer Robinett’s testimony that

       Brodley was wearing a white tank top. Because Brodley’s conviction is

       supported by substantial independent evidence of his guilt and because the

       DNA evidence was cumulative of other evidence properly before the trier of

       fact, we conclude that any error in the admission of this evidence was harmless.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-613 | February 15, 2017   Page 6 of 7
[14]   Affirmed.


       Baker, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-613 | February 15, 2017   Page 7 of 7